Pek Curiam.
1. This ease coming on for decision by an entire bench of six Justices, and they being equally divided upon the questions involving the correctness of the rulings of the Court of Appeals as set out in the first and second headnotes of its opinion in the case of Roberts v. Phillips, 35 Ga. App. 743 (134 S. E. 837), Eussell, C. J., Beck, P. J., and Gilbert, J., being of the opinion that the rulings of the Court of Appeals in these headnotes are correct, and that its judgment on these questions should be affirmed, and Atkinson, Hill, and Hines, JJ., being of the opinion that the Court of Appeals erred in these rulings, and that its judgment should be reversed on this account, the judgment of *898the Court of Appeals, so far as these questions are concerned, stands affirmed by operation of law.
No. 5683.
September 29, 1928.
Foley & Chappell, for plaintiff.
McCulchen, Bowden & Gaggslalier, for defendant.
2. The ruling of the Court of Appeals embraced in the third headnote of its decision is affirmed.
Atkinson and Hill, JJ., dissent.

Judgment affirmed.